Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented on the case.

Information Disclosure Statement
The information disclosure statement submitted on 11/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CRM statement

Review of the applicants specification recites that the medium claim 15 recited is not a propagated signal but it is still recommended that the applicant amends the language to being “a non-transitory computer storage medium” further see specification PGPUB ¶61 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maciel et al. (US 20200110695 A1 hereinafter Maciel) in view of Sawal et al. (US 20170109356 A1 hereinafter Sawal) 

As to independent claim 1, Maciel teaches a method for a web service to interface with a command line interface application, the method comprising: 
learning, by the web service executing on a computing device, each of a plurality of commands and any respective parameters associated therewith for the command line interface application based on the web service providing the respective command and the any respective parameters associated therewith to the command line interface application; [module discovers commands  (learns) includes subcommands and arguments (parameters) from online or app for a Command line (CLI) ¶26,  Fig. 4 ¶34 "A plurality of commands accepted by the CLI are discovered (block 415). In an example, a first command (e.g., command 170) of the plurality of commands additionally accepts a first subcommand (e.g., subcommand 172) and a first argument"]


providing, by the web service, the validated command and the each validated parameter to the command line interface application, each of the validated parameters are provided in response to the web service receiving from the command line interface application respective indications for more input; and [input for invoke command with CLI Fig. 4 425-430 ¶38; Fig. 6 626 ¶52 "CLI integration module 140 invokes command 170 with the input data"]
providing, by the web service, a successful indication to an originator of the command in response to receiving a successful indication from the command line interface application. [provides results (success) ¶52 "application 160 responds with the successful results of the command 170 (block 630). In an example, CLI integration module 140 returns the received results as the results of the function call 250 to application 150 (block 632)"]
Maciel does not specifically teach a web service. (as described in the specification) but does teach modules that query online databases (¶26)
However, Sawal teaches web services [rest style web service ¶35 "a Representational State Transfer (REST) API,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the command line utility by Maciel by incorporating the web service disclosed by Sawal because both techniques address the same field of command interfaces and by incorporating Sawal into Maciel improves the interfacing with information handling systems and operation of products with easier management [Sawal ¶8-9]

claim 2, the rejection of claim 1 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: adding, by the web service, one or more items of an input for a command line interface application to a data structure when the one or more items are not already included therein. [Maciel add commands ¶35, ¶27 "commands to add to function 155"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Maciel and Sawal further teach wherein: the data structure is stored in a database, the data structure is arranged to store a command for the command line interface application, and [Sawal command database with cli commands and sequence graph ¶35] the data structure is arranged to store a sequence of at least one parameter associated with the command such that the data structure indicates a specific order for each of the at least one parameter of the sequence. [Maciel order of command elements ¶15-¶16]

As to dependent claim 4, the rejection of claim 2 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: marking as invalid, by the web service, an item added to the data structure when the web service receives from the command line interface application an indication that the item is not valid. [Maciel marks failure in log ¶29 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]

As to dependent claim 5, the rejection of claim 4 is incorporated. Maciel and Sawal further teach wherein the method further comprises: providing, by the web service, an error 

As to dependent claim 6, the rejection of claim 4 is incorporated. Maciel and Sawal further teach receiving, by the web service, a second input for the command line interface, the second input having a second plurality of items including a second command and at least one parameter associated therewith; [Maciel multiple test inputs ¶48]
determining, by the web service, that one of the second plurality of items is known to be invalid due to the one of the second plurality of items being marked as invalid for the second command in the data structure; and [Maciel marks failure in log for expected fails ¶29-31 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]
providing, by the web service, an error indication to an originator of the second input in response to the determining that the one of the second plurality of items is known to be invalid. [Maciel ¶16 , ¶48 "an error report is generated"]

As to dependent claim 7, the rejection of claim 1 is incorporated. Maciel and Sawal further teach receiving, by the web service, a second input for the command line interface, the second input including a second plurality of items further including a second command and at least one parameter associated therewith;  [Maciel multiple test inputs ¶48]
determining, by the web service, that one of the second plurality of items is invalid due to the one of the second plurality of items being one of an incorrect parameter for the second 
providing, by the web service, an error indication to an originator of the second input in response to determining one of the second plurality of items is invalid. [Maciel ¶16 , ¶48 "an error report is generated"]

As to independent claim 8, Maciel teaches a system for executing a web service to interface with a command line interface application, the system comprising: [system of online modules and cli modules ¶18 Fig. 1]
at least one processor; and a memory connected to the at least one processor, the at least one processor being configured to perform:[processor ¶18]
learning, by the web service executing on the at least one processor, each of a plurality of commands and any respective parameters associated therewith for the command line interface application based on the web service providing the respective command and the any respective parameters associated therewith to the command line interface application; [module discovers commands  (learns) includes subcommands and arguments (parameters) from online or app for a Command line (CLI) ¶26,  Fig. 4 ¶34 "A plurality of commands accepted by the CLI are discovered (block 415). In an example, a first command (e.g., command 170) of the plurality of commands additionally accepts a first subcommand (e.g., subcommand 172) and a first argument"]

providing, by the web service, the validated command and the each validated parameter to the command line interface application, each of the validated parameters are provided in response to the web service receiving from the command line interface application respective indications for more input; and [input for invoke command with CLI Fig. 4 425-430 ¶38; Fig. 6 626 ¶52 "CLI integration module 140 invokes command 170 with the input data"]
providing, by the web service, a successful indication to an originator of the command in response to receiving a successful indication from the command line interface application. [provides results (success) ¶52 "application 160 responds with the successful results of the command 170 (block 630). In an example, CLI integration module 140 returns the received results as the results of the function call 250 to application 150 (block 632)"]
Maciel does not specifically teach a web service. (as described in the specification) but does teach modules that query online databases (¶26)
However, Sawal teaches web services [rest style web service ¶35 "a Representational State Transfer (REST) API,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the command line utility by Maciel by incorporating the web service disclosed by Sawal because both techniques address the same field of command interfaces and by incorporating Sawal into Maciel improves the interfacing with information handling systems and operation of products with easier management [Sawal ¶8-9]

claim 9, the rejection of claim 8 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: adding, by the web service, one or more items of an input for a command line interface application to a data structure when the one or more items are not already included therein. [Maciel add commands ¶35, ¶27 "commands to add to function 155"]

As to dependent claim 10, the rejection of claim 9 is incorporated. Maciel and Sawal further teach wherein: the data structure is stored in a database, the data structure is arranged to store a command for the command line interface application, and [Sawal command database with cli commands and sequence graph ¶35] the data structure is arranged to store a sequence of at least one parameter associated with the command such that the data structure indicates a specific order for each of the at least one parameter of the sequence. [Maciel order of command elements ¶15-¶16]

As to dependent claim 11, the rejection of claim 9 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: marking as invalid, by the web service, an item added to the data structure when the web service receives from the command line interface application an indication that the item is not valid. [Maciel marks failure in log ¶29 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]

As to dependent claim 12, the rejection of claim 11 is incorporated. Maciel and Sawal further teach wherein the method further comprises: providing, by the web service, an error 

As to dependent claim 13, the rejection of claim 11 is incorporated. Maciel and Sawal further teach receiving, by the web service, a second input for the command line interface, the second input having a second plurality of items including a second command and at least one parameter associated therewith; [Maciel multiple test inputs ¶48]
determining, by the web service, that one of the second plurality of items is known to be invalid due to the one of the second plurality of items being marked as invalid for the second command in the data structure; and [Maciel marks failure in log for expected fails ¶29-31 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]
providing, by the web service, an error indication to an originator of the second input in response to the determining that the one of the second plurality of items is known to be invalid. [Maciel ¶16 , ¶48 "an error report is generated"]

As to dependent claim 14, the rejection of claim 8 is incorporated. Maciel and Sawal further teach receiving, by the web service, a second input for the command line interface, the second input including a second plurality of items further including a second command and at least one parameter associated therewith;  [Maciel multiple test inputs ¶48]
determining, by the web service, that one of the second plurality of items is invalid due to the one of the second plurality of items being one of an incorrect parameter for the second 
providing, by the web service, an error indication to an originator of the second input in response to determining one of the second plurality of items is invalid. [Maciel ¶16 , ¶48 "an error report is generated"]

As to independent claim 15, Maciel teaches a computer program product comprising at least one computer readable storage medium having computer readable program code embodied therewith for execution on at least one processor of a computing device, the computer readable program code being configured to be executed as a web service by the at least one processor to perform:[readable medium ¶62]
learning each of a plurality of commands and any respective parameters associated therewith for a command line interface application based on the web service providing the respective command and the any respective parameters associated therewith to the command line interface application; [module discovers commands  (learns) includes subcommands and arguments (parameters) from online or app for a Command line (CLI) ¶26,  Fig. 4 ¶34 "A plurality of commands accepted by the CLI are discovered (block 415). In an example, a first command (e.g., command 170) of the plurality of commands additionally accepts a first subcommand (e.g., subcommand 172) and a first argument"]


providing the validated command and the each validated parameter to the command line interface application, each of the validated parameters is provided in response to the web service receiving from the command line interface application respective indications for more input; and [input for invoke command with CLI Fig. 4 425-430 ¶38; Fig. 6 626 ¶52 "CLI integration module 140 invokes command 170 with the input data"]
providing a successful indication to an originator of the command in response to receiving a successful indication from the command line interface application. [provides results (success) ¶52 "application 160 responds with the successful results of the command 170 (block 630). In an example, CLI integration module 140 returns the received results as the results of the function call 250 to application 150 (block 632)"]
Maciel does not specifically teach a web service. (as described in the specification) but does teach modules that query online databases (¶26)
However, Sawal teaches web services [rest style web service ¶35 "a Representational State Transfer (REST) API,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the command line utility by Maciel by incorporating the web service disclosed by Sawal because both techniques address the same field of command interfaces and by incorporating Sawal into Maciel improves the interfacing with information handling systems and operation of products with easier management [Sawal ¶8-9]

claim 16, the rejection of claim 15 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: adding, by the web service, one or more items of an input for a command line interface application to a data structure when the one or more items are not already included therein. [Maciel add commands ¶35, ¶27 "commands to add to function 155"]

As to dependent claim 17, the rejection of claim 16 is incorporated. Maciel and Sawal further teach wherein: the data structure is stored in a database, the data structure is arranged to store a command for the command line interface application, and [Sawal command database with cli commands and sequence graph ¶35] the data structure is arranged to store a sequence of at least one parameter associated with the command such that the data structure indicates a specific order for each of the at least one parameter of the sequence. [Maciel order of command elements ¶15-¶16]

As to dependent claim 18, the rejection of claim 16 is incorporated. Maciel and Sawal further teach wherein the learning further comprises: marking as invalid, by the web service, an item added to the data structure when the web service receives from the command line interface application an indication that the item is not valid. [Maciel marks failure in log ¶29 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]

As to dependent claim 19, the rejection of claim 18 is incorporated. Maciel and Sawal further teach wherein the method further comprises: providing an error indication to an 

As to dependent claim 20, the rejection of claim 18 is incorporated. Maciel and Sawal further teach receiving a second input for the command line interface, the second input having a second plurality of items including a second command and at least one parameter associated therewith; [Maciel multiple test inputs ¶48]
determining that one of the second plurality of items is known to be invalid due to the one of the second plurality of items being marked as invalid for the second command in the data structure; and [Maciel marks failure in log for expected fails ¶29-31 "For example, a test log may be generated where failures of test cases expected to execute and unexpected successful executions of test cases expected to fail are recorded"]
providing an error indication to an originator of the second input in response to the determining that the one of the second plurality of items is known to be invalid. [Maciel ¶16 , ¶48 "an error report is generated"]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Rungta et al. (US 20200073739 A1) teaches restful and cli interfaces with invalid parent child sequences (see ¶65 and ¶100)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you 
/BEAU D SPRATT/Primary Examiner, Art Unit 2143